Citation Nr: 0600193	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-28 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of esophagogastroduodenoscopy (EGD) 
performed in June 2003, to include weakness and dizziness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1945 to May 
1947.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no disorder that was the result of 
carelessness, negligence, lack of skill, or involved errors 
in judgment or similar instances of fault on the part of the 
Department of Veterans Affairs (VA).


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of EGD performed 
in June 2003, to include weakness and dizziness, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  As the Board's decision to deny the claim rests in 
part on its finding that substantial compliance with the VCAA 
has been met in this case, the Board will more particularly 
address the VCAA in the Analysis section of this decision.  

A review of the testimony and statements of the veteran 
reflects that he essentially maintains that he has sustained 
residual disability manifested by dizziness and weakness 
because of VA negligence associated with the administration 
of an EGD in June 2003.  More specifically, the veteran 
contends that the EGD caused the severance of a blood vessel 
and massive bleeding, and that he suffers from residual 
disability as a result of this error in the procedure.  

A VA treatment record from June 10, 2003, reflects that the 
veteran underwent an EGD, after which there was an impression 
of probable Schatzki ring at the gastroesophageal junction, 
non-erosive gastritis, with multiple biopsies taken from body 
and antrum, previous possible pyloroplasty, and deformed 
duodenal bulb.

VA treatment records from June 11, 2003, note that the 
veteran complained of a black stool and bleeding from the 
stomach.  The assessment was melena, status post EGD, and it 
was indicated that another EGD would be conducted to take 
care of the bleeding.

A VA outpatient record from June 14, 2003, reflects that the 
veteran came to the emergency room at this time with 
complaints of bloody diarrhea since the previous evening.  It 
was noted that a repeat EGD revealed active bleeding near 
mucosal irregularity which had been biopsied the preceding 
day.

A VA outpatient record from June 26, 2003, reflects that the 
veteran complained of a prior episode of upper 
gastrointestinal (UGI) bleeding.  It was noted that the 
veteran originally had an EGD on June 10, 2003 for possible 
UGI bleed which demonstrated nonbleeding inflammatory changes 
in the stomach (nonerosive gastritis), and a biopsy was 
taken.  The veteran then presented the following day with 
melena and was hospitalized.  A repeat EGD showed pronounced 
bleeding in the stomach at the presumed biopsy site which 
revealed only "mucosal congestion."  An epinephrine/bicap 
heater probe was then reportedly applied with cessation of 
bleeding.  The veteran was discharged in stable condition and 
presented at this time for further evaluation.  The veteran 
complained of some residual weakness, but denied 
melena/hematochezia or lightheadedness/dizziness.  The 
impression was UGI bleed following biopsy on nonerosive 
gastritis: status post epinephrine/bicap heater probe: 
currently stable without clinical evidence of rebleed.

VA examination in June 2004 revealed that the veteran 
underwent an EGD on June 10, 2003, and that as a result of a 
biopsy, the veteran had UGI bleeding and was seen in urgent 
care the following day.  He was then hospitalized and 
discharged on June 14, 2003.  Intermittently, his gait would 
become wobbly and he would fall down.  He denied any 
dizziness.  Physical examination revealed a normal gait and 
blood pressure of 120/80.  The assessment was UGI bleeding in 
June 2003 - resolved, no recurrence, no signs of anemia, and 
normal hemoglobin.  The examiner opined that the veteran did 
not have any residual secondary to the UGI bleeding in June 
10, 2003.  The examiner further commented that the veteran 
denied any history of dizziness and that his main problem was 
an unstable gait which was not a complication of the upper 
endoscopy performed on June 10, 2003.

At the veteran's personal hearing in December 2004, the 
veteran testified that due to significant internal bleeding 
associated with his initial EGD in June 2003, his gait 
problems had increased (transcript (T.) at p. 2).  


II.  Analysis 

Consideration of the Claim on the Merits

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in June 2003 and, accordingly, the claim will be 
adjudicated by the Board under the version of 38 U.S.C.A. § 
1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on 
residuals of the June 10, 2003 EGD, the Board finds that 
there is insufficient medical evidence of current residual 
disability related to that procedure associated with 
dizziness, weakness, or other symptoms.  In addition, various 
communications from the regional office (RO) clearly placed 
the veteran and his representative on notice of the need for 
the veteran to produce evidence of identifiable additional 
disability that was the result of actions taken by the VA, 
and the record does not contain such evidence.  In fact, the 
June 2004 VA examiner clearly opined that the veteran did not 
have any residual secondary to the UGI bleeding in June 10, 
2003, and that his unstable gait was not a complication of 
the upper endoscopy performed on June 10, 2003.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that the June 10, 2003 EGD 
resulted in excessive blood loss that in turn caused 
disability associated with dizziness and weakness, but there 
is no evidence of any relevant current diagnosis or finding 
that is the result of that procedure or any other treatment 
administered by VA.  It is long-established that the veteran, 
as a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been demonstrated that 
the veteran possesses the requisite knowledge, skill, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent 
evidence.  Id.  In short, the veteran's own speculations as 
to medical matters are without any probative value.  

As for the contemporaneous treatment records themselves, they 
are not reflective of a diagnosis of disability manifested by 
dizziness or weakness associated with the treatment the 
veteran received in June 2003, and the June 2004 VA examiner 
did not identify any such disability.  There is also no 
medical opinion in the record that disputes the opinions of 
the June 2004 VA examiner.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.


VCAA

Having determined that the evidence is against the claim, the 
Board has additionally considered whether there has been 
proper notification and development in this matter pursuant 
to the VCAA.  In this regard, the record reflects that 
appellant has been notified on numerous occasions of the need 
to provide medical evidence of current additional relevant 
disability.

First, following the filing of the veteran's claim in June 
2003 and prior to the initial rating action of March 2004, 
correspondence from the RO in July 2003 advised the veteran 
of the evidence necessary to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151, and of the respective 
obligations of the VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the attachment entitled "What the Evidence Must 
Show," is identified in the letter but not associated with 
the claims folder, the Board is entitled to presume that it 
was provided to the veteran.  There is a presumption of 
regularity that has been held to attend the administrative 
functions of the Government and the Board finds that it would 
be presumed that the RO provided the veteran with the 
identified attachment, unless rebutted by clear and 
convincing evidence to the contrary.  See Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

In addition, the initial rating action of March 2004 denied 
the claim on the basis that no additional residual disability 
had been demonstrated, and following efforts to obtain all 
relevant treatment records and examinations and opinions 
regarding a possible relationship between a current disorder 
and VA treatment received by the veteran in June 2003, the 
August 2004 statement of the case and January 2005 
supplemental statement of the case clearly advised the 
veteran that while he had claimed residual impairment, 
disabling residuals were not shown by current medical 
evidence.  

Although the July 2003 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that while the evidence in the claims 
file reflects that the veteran was only provided with the 
regulations that did not require a showing of fault on the 
part of VA (the August 2004 statement of the case only 
provided the regulations in effect prior to October 1997, and 
the Board does not know the law that was provided with the 
July 2003 VCAA letter), even assuming that only the old 
regulations were provided, this would not be sufficiently 
prejudicial under the facts of this case to require a remand 
for another VCAA letter.  More specifically, under both the 
old and new law, the veteran is required to show that he has 
additional current disability that resulted from his VA 
treatment, and since the evidence is against such a showing, 
remand so that the veteran can be advised that he now has to 
also prove fault on the part of VA will serve no useful 
purpose to the veteran.  If, on the other hand, the claim had 
been denied on a basis that was no longer good law, clearly 
remand would be appropriate.  Here, the veteran's claim was 
subject to denial based on a requirement under either the old 
and new law, and thus, the Board finds that the failure to 
provide the new law cannot be considered prejudicial to the 
veteran.  

In addition, neither the veteran nor his representative has 
indicated any intention to provide any medical opinion to 
contradict any of the opinions or findings obtained in June 
2004.

The Board also observes that because the June 2004 examiner 
did not find a current residual disability associated with 
the veteran's EGD in June 2003, it was unnecessary for the 
examiner to further comment as to whether such disability was 
related to negligent VA treatment.  Thus, the Board finds 
that remand for an additional opinion on etiology is not 
necessary.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.




ORDER

The veteran's claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of EGD 
performed in June 2003, to include weakness and dizziness, is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


